
	
		II
		112th CONGRESS
		2d Session
		S. 3464
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2012
			Mr. Johnson of South
			 Dakota introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To amend the Mni Wiconi Project Act of 1988 to facilitate
		  completion of the Mni Wiconi Rural Water Supply System, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mni Wiconi Project Act Amendments
			 of 2012.
		2.ClarificationSection 2(b)(1) of the Mni Wiconi Project
			 Act of 1988 (Public Law 100–516; 102 Stat. 2566; 108 Stat. 4539) is amended by
			 striking in South Dakota.
		3.Oglala Sioux
			 Rural Water Supply System
			(a)Service
			 areaSection 3(c) of the Mni Wiconi Project Act of 1988 (Public
			 Law 100–516; 102 Stat. 2568) is amended by inserting , including the
			 tract of land in the State of Nebraska set aside as part of the Pine Ridge
			 Indian Reservation by the Executive order dated February 20, 1904
			 before the period at the end.
			(b)Other agency
			 assistanceSection 3 of the Mni Wiconi Project Act of 1988
			 (Public Law 100–516; 102 Stat. 2568; 106 Stat. 4661; 108 Stat. 4539) is amended
			 by adding at the end the following:
				
					(i)Plan for
				completing the Oglala Sioux Rural Water Supply System
						(1)In
				generalIn carrying out paragraphs (4) and (8) of subsection (a)
				and subsection (b)(3), the Secretary shall develop, in consultation with the
				Oglala Sioux Tribe and the Federal agencies listed in subsection (j), a plan
				for completing the Oglala Sioux Rural Water Supply System, including the
				improvement, repair, and replacement of existing water systems on the Pine
				Ridge Indian Reservation and the transfer of those systems to the United States
				to be held in trust for the Oglala Sioux Tribe and made part of the Oglala
				Sioux Rural Water Supply System.
						(2)ContentsNot
				later than 2 years after the date of enactment of this subsection, the
				Secretary shall submit to the Committee on Energy and Natural Resources of the
				Senate and the Committee on Natural Resources of the House of Representatives
				the plan described in paragraph (1), which shall include—
							(A)a schedule for
				full implementation of the plan;
							(B)a report that
				includes—
								(i)a
				description of the roles and responsibilities of the Federal agencies referred
				to in subsection (j) (including the Bureau of Reclamation) for completing the
				improvement, repair, and replacement of the existing water systems;
								(ii)the program
				authorities of each Federal agency and a description of how those agencies will
				work together to complete and implement the plan; and
								(iii)the funding
				requirements and other needs necessary to complete and implement the plan;
				and
								(C)as applicable, a
				description of the roles and responsibilities of other Federal agencies that
				have existing authorities to provide assistance to the Oglala Sioux
				Tribe.
							(j)Interagency
				agreements
						(1)In
				generalNotwithstanding any other provision of law, after the
				date on which the Secretary submits the plan under subsection (i) to Congress,
				the Secretary shall enter into agreements with the agency heads described in
				paragraph (4) to fulfill the trust responsibility of the United States and
				complete the Oglala Sioux Rural Water Supply System in accordance with the
				Final Engineering Report dated May 1993, including the transfer of existing
				systems.
						(2)Lead
				agencyThe Department of the Interior, acting through the Bureau
				of Reclamation, shall act as the lead agency in carrying out this
				section.
						(3)Administration
							(A)In
				generalEach agency head described in paragraph (4) shall carry
				out the duties of the agency head under this subsection out of amounts made
				available to the agency head under annual appropriations and existing
				programmatic authority.
							(B)Additional
				funding requestsNothing in this subsection prohibits the Oglala
				Sioux Tribe from applying for, seeking, or obtaining amounts from the agency
				heads described in paragraph (4) for any other purpose.
							(4)Agency
				responsibilitiesThe agency heads referred to in this subsection
				are—
							(A)the Administrator
				of the Environmental Protection Agency, who shall assist the Secretary
				in—
								(i)meeting the
				environmental and safe drinking water needs of the Pine Ridge Indian
				Reservation, including complying with the Safe Drinking Water Act (42 U.S.C.
				300f et seq.); and
								(ii)completing the
				Oglala Sioux Rural Water Supply System, including by—
									(I)improving and
				repairing existing water systems as set forth in the plan under subsection (i);
				and
									(II)constructing new
				rural water facilities, service lines, and other necessary features;
									(B)the Secretary of
				Agriculture, who, through the rural development program and other applicable
				programs of the Department, shall assist the Secretary in completing the Oglala
				Sioux Rural Water Supply System, including by—
								(i)improving and
				repairing existing water systems as set forth in the plan under subsection (i);
				and
								(ii)constructing new
				rural water facilities, service lines, and other necessary features;
								(C)the Secretary of
				Health and Human Services, who, acting through the Director of the Indian
				Health Service, shall assist the Secretary in meeting the water supply and
				public health needs of the Pine Ridge Indian Reservation under subsection
				(a)(8), including by—
								(i)improving and
				repairing existing water systems as set forth in the plan under subsection
				(i);
								(ii)constructing new
				rural water facilities, service lines, and other necessary features; and
								(iii)complying with
				the Act of August 5, 1954 (commonly known as the Indian Sanitation
				Facilities Act) (68 Stat. 674); and
								(D)the Secretary of
				Housing and Urban Development, who shall assist the Secretary in completing the
				Oglala Sioux Rural Water Supply System pursuant to subsection (a)(8), including
				by—
								(i)improving and
				repairing existing water systems as set forth in the plan under subsection (i);
				and
								(ii)completing the
				plumbing, water pipes, appurtenances, and interconnections of houses to the
				Oglala Sioux Rural Water Supply System to meet the water conservation standards
				of the system.
								(k)Upgrading
				standards for connecting homesThe Director of the Bureau of
				Indian Affairs shall, through the use of existing programs and annual
				appropriations, assist the Secretary in completing the Oglala Sioux Rural Water
				Supply System by constructing, repairing, and upgrading plumbing fixtures,
				skirting, and other necessary features, such as septic tanks and drainfields,
				to ensure that houses within the service area are able to meet the standards
				for connecting to the Oglala Sioux Rural Water Supply System.
					(l)Livestock
				distribution system
						(1)In
				generalThe Secretary and the Secretary of Agriculture shall,
				through the use of the water resources development authorities of the Bureau of
				Indian Affairs and the environmental quality incentives program established
				under chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16
				U.S.C. 3839aa et seq.), respectively, complete, during a period not to exceed
				15 years, the livestock distribution system for the Oglala Sioux Rural Water
				Supply System consistent with the Final Engineering Report dated May
				1993.
						(2)RequirementsIn
				carrying out this subsection—
							(A)the Department of
				the Interior shall serve as the lead agency;
							(B)the Secretary and
				the Secretary of Agriculture shall enter into an interagency agreement that
				sets forth the specific responsibilities of each agency concerning the
				construction of the livestock distribution system; and
							(C)the Natural
				Resources Conservation Service and the Bureau of Indian Affairs shall carry out
				the respective duties of the agencies under this subsection out of amounts made
				available to the respective agencies under annual appropriations and existing
				programmatic
				authority.
							.
			4.Rosebud Sioux
			 Rural Water SystemSection 3A
			 of the Mni Wiconi Project Act of 1988 (Public Law 100–516; 108 Stat. 4540) is
			 amended by adding at the end the following:
			
				(h)Plan for
				completing the Rosebud Sioux Rural Water Supply System
					(1)In
				generalIn carrying out paragraphs (4) and (8) of subsection (a)
				and subsection (b)(3), the Secretary shall develop, in consultation with the
				Rosebud Sioux Tribe and the Federal agencies listed in subsection (i), a plan
				for completing the Rosebud Sioux Rural Water Supply System, including the
				improvement, repair, and replacement of existing water systems on the Rosebud
				Indian Reservation and the transfer of those systems to the United States to be
				held in trust for the Rosebud Sioux Tribe and made part of the Rosebud Sioux
				Rural Water Supply System.
					(2)ContentsNot
				later than 2 years after the date of enactment of this subsection, the
				Secretary shall submit to the Committee on Energy and Natural Resources of the
				Senate and the Committee on Natural Resources of the House of Representatives
				the plan described in paragraph (1), which shall include—
						(A)a schedule for
				full implementation of the plan;
						(B)a report that
				includes—
							(i)a
				description of the roles and responsibilities of the Federal agencies referred
				to in subsection (i) (including the Bureau of Reclamation) for completing the
				improvement, repair, and replacement of the existing water systems;
							(ii)the program
				authorities of each Federal agency and a description of how those agencies will
				work together to complete and implement the plan; and
							(iii)the funding
				requirements and other needs necessary to complete and implement the plan;
				and
							(C)as applicable, a
				description of the roles and responsibilities of other Federal agencies that
				have existing authorities to provide assistance to the Rosebud Sioux
				Tribe.
						(i)Interagency
				agreements
					(1)In
				generalNotwithstanding any other provision of law, after the
				date on which the Secretary submits the plan under subsection (h) to Congress,
				the Secretary shall enter into agreements with the agency heads described in
				paragraph (4) to fulfill the trust responsibility of the United States and
				complete the Rosebud Sioux Rural Water Supply System in accordance with the
				Final Engineering Report dated May 1993, including the transfer of existing
				systems.
					(2)Lead
				agencyThe Department of the Interior, acting through the Bureau
				of Reclamation, shall act as the lead agency in carrying out this
				section.
					(3)Administration
						(A)In
				generalEach agency head described in paragraph (4) shall carry
				out the duties of the agency head under this subsection out of amounts made
				available to the agency head under annual appropriations and existing
				programmatic authority.
						(B)Additional
				funding requestsNothing in this subsection prohibits the Rosebud
				Sioux Tribe from applying for, seeking, or obtaining amounts from the agency
				heads described in paragraph (4) for any other purpose.
						(4)Agency
				responsibilitiesThe agency heads referred to in this subsection
				are—
						(A)the Administrator
				of the Environmental Protection Agency, who shall assist the Secretary
				in—
							(i)meeting the
				environmental and safe drinking water needs of the Rosebud Indian Reservation,
				including complying with the Safe Drinking Water Act (42 U.S.C. 300f et seq.);
				and
							(ii)completing the
				Rosebud Sioux Rural Water Supply System, including by—
								(I)improving and
				repairing existing water systems as set forth in the plan under subsection (h);
				and
								(II)constructing new
				rural water facilities, service lines, and other necessary features;
								(B)the Secretary of
				Agriculture, who, through the rural development program and other applicable
				programs of the Department, shall assist the Secretary in completing the
				Rosebud Sioux Rural Water Supply System, including by—
							(i)improving and
				repairing existing water systems as set forth in the plan under subsection (h);
				and
							(ii)constructing new
				rural water facilities, service lines, and other necessary features;
							(C)the Secretary of
				Health and Human Services, who, acting through the Director of the Indian
				Health Service, shall assist the Secretary in meeting the water supply and
				public health needs of the Rosebud Indian Reservation under subsection (a)(8),
				including by—
							(i)improving and
				repairing existing water systems as set forth in the plan under subsection
				(h);
							(ii)constructing new
				rural water facilities, service lines, and other necessary features; and
							(iii)complying with
				the Act of August 5, 1954 (commonly known as the Indian Sanitation
				Facilities Act) (68 Stat. 674); and
							(D)the Secretary of
				Housing and Urban Development, who shall assist the Secretary in completing the
				Rosebud Sioux Rural Water Supply System pursuant to subsection (a)(8),
				including by—
							(i)improving and
				repairing existing water systems as set forth in the plan under subsection (h);
				and
							(ii)completing the
				plumbing, water pipes, appurtenances, and interconnections of houses to the
				Rosebud Sioux Rural Water Supply System to meet the water conservation
				standards of the system.
							(j)Upgrading
				standards for connecting homesThe Director of the Bureau of
				Indian Affairs shall, through the use of existing programs and annual
				appropriations, assist the Secretary in completing the Rosebud Sioux Rural
				Water Supply System by constructing, repairing, and upgrading plumbing
				fixtures, skirting, and other necessary features, such as septic tanks and
				drainfields, to ensure that houses within the service area are able to meet the
				standards for connecting to the Rosebud Sioux Rural Water Supply System.
				(k)Livestock
				distribution system
					(1)In
				generalThe Secretary and the Secretary of Agriculture shall,
				through the use of the water resources development authorities of the Bureau of
				Indian Affairs and the environmental quality incentives program established
				under chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16
				U.S.C. 3839aa et seq.), respectively, complete, during a period not to exceed
				15 years, the livestock distribution system for the Rosebud Sioux Rural Water
				Supply System consistent with the Final Engineering Report dated May
				1993.
					(2)RequirementsIn
				carrying out this subsection—
						(A)the Department of
				the Interior shall serve as the lead agency;
						(B)the Secretary and
				the Secretary of Agriculture shall enter into an interagency agreement that
				sets forth the specific responsibilities of each agency concerning the
				construction of the livestock distribution system; and
						(C)the Natural
				Resources Conservation Service and the Bureau of Indian Affairs shall carry out
				the respective duties of the agencies under this subsection out of amounts made
				available to the respective agencies under annual appropriations and existing
				programmatic
				authority.
						.
		5.Lower Brule
			 Sioux Rural Water SystemSection 3B of the Mni Wiconi Project Act of
			 1988 (Public Law 100–516; 108 Stat. 4542) is amended by adding at the end the
			 following:
			
				(h) Plan for
				Completing the Lower Brule Sioux Rural Water Supply System
					(1)In
				generalIn carrying out paragraphs (4) and (8) of subsection (a)
				and subsection (b)(3), the Secretary shall develop, in consultation with the
				Lower Brule Sioux Tribe and the Federal agencies listed in subsection (i), a
				plan for completing the Lower Brule Sioux Rural Water Supply System, including
				the improvement, repair, and replacement of existing water systems on the Lower
				Brule Indian Reservation and the transfer of those systems to the United States
				to be held in trust for the Lower Brule Sioux Tribe and made part of the Lower
				Brule Sioux Rural Water Supply System.
					(2)ContentsNot
				later than 2 years after the date of enactment of this subsection, the
				Secretary shall submit to the Committee on Energy and Natural Resources of the
				Senate and the Committee on Natural Resources of the House of Representatives
				the plan described in paragraph (1), which shall include—
						(A)a schedule for
				full implementation of the plan;
						(B)a report that
				includes—
							(i)a
				description of the roles and responsibilities of the Federal agencies referred
				to in subsection (i) (including the Bureau of Reclamation) for completing the
				improvement, repair, and replacement of the existing water systems;
							(ii)the program
				authorities of each Federal agency and a description of how those agencies will
				work together to complete and implement the plan; and
							(iii)the funding
				requirements and other needs necessary to complete and implement the plan;
				and
							(C)as applicable, a
				description of the roles and responsibilities of other Federal agencies that
				have existing authorities to provide assistance to the Lower Brule Sioux
				Tribe.
						(i)Interagency
				agreements
					(1)In
				generalNotwithstanding any other provision of law, after the
				date on which the Secretary submits the plan under subsection (h) to Congress,
				the Secretary shall enter into agreements with the agency heads described in
				paragraph (4) to fulfill the trust responsibility of the United States and
				complete the Lower Brule Sioux Rural Water Supply System in accordance with the
				Final Engineering Report dated May 1993, including the transfer of existing
				systems.
					(2)Lead
				agencyThe Department of the Interior, acting through the Bureau
				of Reclamation, shall act as the lead agency in carrying out this
				section.
					(3)Administration
						(A)In
				generalEach agency head described in paragraph (4) shall carry
				out the duties of the agency head under this subsection out of amounts made
				available to the agency head under annual appropriations and existing
				programmatic authority.
						(B)Additional
				funding requestsNothing in this subsection prohibits the Lower
				Brule Sioux Tribe from applying for, seeking, or obtaining amounts from the
				agency heads described in paragraph (4) for any other purpose.
						(4)Agency
				responsibilitiesThe agency heads referred to in this subsection
				are—
						(A)the Administrator
				of the Environmental Protection Agency, who shall assist the Secretary
				in—
							(i)meeting the
				environmental and safe drinking water needs of the Lower Brule Indian
				Reservation, including complying with the Safe Drinking Water Act (42 U.S.C.
				300f et seq.); and
							(ii)completing the
				Lower Brule Sioux Rural Water Supply System, including by—
								(I)improving and
				repairing existing water systems as set forth in the plan under subsection (h);
				and
								(II)constructing new
				rural water facilities, service lines, and other necessary features;
								(B)the Secretary of
				Agriculture, who, through the rural development program and other applicable
				programs of the Department, assist the Secretary in completing the Lower Brule
				Sioux Rural Water Supply System, including by—
							(i)improving and
				repairing existing water systems as set forth in the plan under subsection (h);
				and
							(ii)constructing new
				rural water facilities, service lines, and other necessary features;
							(C)the Secretary of
				Health and Human Services, who, acting through the Director of the Indian
				Health Service, shall assist the Secretary in meeting the water supply and
				public health needs of the Lower Brule Indian Reservation under subsection
				(a)(8), including by—
							(i)improving and
				repairing existing water systems as set forth in the plan under subsection
				(h);
							(ii)constructing new
				rural water facilities, service lines, and other necessary features; and
							(iii)complying with
				the Act of August 5, 1954 (commonly known as the Indian Sanitation
				Facilities Act) (68 Stat. 674); and
							(D)the Secretary of
				Housing and Urban Development, who shall assist the Secretary in completing the
				Lower Brule Sioux Rural Water Supply System pursuant to subsection (a)(8),
				including by—
							(i)improving and
				repairing existing water systems as set forth in the plan under subsection (h);
				and
							(ii)completing the
				plumbing, water pipes, appurtenances, and interconnections of houses to the
				Lower Brule Sioux Rural Water Supply System to meet the water conservation
				standards of the system.
							(j)Upgrading
				standards for connecting homesThe Director of the Bureau of
				Indian Affairs shall, through the use of existing programs and annual
				appropriations, assist the Secretary in completing the Lower Brule Sioux Rural
				Water Supply System by constructing, repairing, and upgrading plumbing
				fixtures, skirting, and other necessary features, such as septic tanks and
				drainfields, to ensure that houses within the service area are able to meet the
				standards for connecting to the Lower Brule Sioux Rural Water Supply
				System.
				.
		6.Mitigation of
			 fish and wildlife lossesSection 6 of the Mni Wiconi Project Act of
			 1988 (Public Law 100–516; 102 Stat. 2570; 108 Stat. 4544) is amended by
			 striking subsection (b) and inserting the following:
			
				(b)Oahe, big bend,
				and fort randall dams and reservoirs
					(1)In
				generalThe Secretary, in cooperation with the State of South
				Dakota, all Indian tribes residing on reservations within the State of South
				Dakota, and other Federal agencies, shall develop and submit to Congress not
				later than January 2014, recommendations for financing and implementing
				mitigation plans for—
						(A)fish and wildlife
				and terrestrial losses, including the loss of Native American cultural
				resources, human remains, ceremonial plants and herbs, gathering rights, access
				to sacred sites, and other usufructuary rights, resulting from the construction
				and operation of the Oahe Dam and Reservoir, Big Bend Dam and Reservoir, and
				Fort Randall Dam and Reservoir; and
						(B)fish and wildlife
				and terrestrial losses and any impacts to groundwater resulting from the
				construction and operation of the dams and reservoirs on the Missouri River
				tributaries within the State of South Dakota.
						(2)AdministrationIn
				carrying out this section—
						(A)the Secretary
				shall—
							(i)issue regulations
				that set forth procedures for meaningful consultation with the Indian tribes
				concerning the preservation and protection of Native American cultural
				resources, human remains, ceremonial plants and herbs, gathering rights, and
				access to sacred sites; and
							(ii)provide the
				Indian tribes with the opportunity to participate and concur in the development
				of the recommendations described in paragraph (1) before the Secretary submits
				the recommendations to Congress; and
							(B)the Chief of
				Engineers, the Director of the National Park Service, and the Director of the
				United States Fish and Wildlife Service shall, at the request of the Secretary,
				provide any assistance the Secretary requires in preparing and completing the
				recommendations described in paragraph
				(1).
						.
		7.Authorization of
			 Appropriations
			(a)Planning,
			 design, and constructionSection 10(a) of the Mni Wiconi Project
			 Act of 1988 (Public Law 100–516; 102 Stat. 2571; 108 Stat. 4545; 116 Stat.
			 3033; 121 Stat. 1954) is amended—
				(1)in the first
			 sentence, by striking and $58,800,000 (based on October 1, 1997, price
			 levels) and inserting , $58,800,000 (based on October 1, 1997,
			 price levels), and $14,308,000 (based on October 1, 2011, price
			 levels);
				(2)in the second
			 sentence, by striking 2013 and inserting 2015;
			 and
				(3)in the third
			 sentence, by striking and October 1, 1997 (with respect to the
			 $58,800,000) and inserting , October 1, 1997 (with respect to
			 the $58,800,000), and October 1, 2011 (with respect to the
			 $14,308,000).
				(b)Operation and
			 maintenance of Oglala Sioux rural water supply system, rosebud sioux rural
			 water supply system and lower brule sioux water supply
			 systemSection 10(b) of the Mni Wiconi Project Act of 1988
			 (Public Law 100–516; 102 Stat. 2571; 108 Stat. 4545) is amended—
				(1)in the first
			 sentence, by striking There are and all that follows through the
			 end of the sentence and inserting the following:
					
						(1)Operation and
				maintenance
							(A)In
				generalThere are authorized to be appropriated such sums as are
				necessary for the operation and maintenance of the Oglala Sioux Rural Water
				Supply System, Rosebud Sioux Rural Water Supply System, and Lower Brule Sioux
				Rural Water Supply System and for reimbursement to the city of White River,
				South Dakota for operation and maintenance costs for the provision of water to
				service connections in that city that are located on trust land of the Rosebud
				Sioux Tribe or members of the Rosebud Sioux
				Tribe.
							;
				
				(2)in the second
			 sentence, by striking The operation and inserting the
			 following:
					
						(B)West River and
				Lyman-Jones Rural Water Systems
							(i)In
				generalThe
				operation
							;
				(3)in the third
			 sentence, by striking Such fee and inserting the
			 following:
					
						(ii)Fee
				basisThe fee described in clause
				(i)
						; 
				(4)in the fourth
			 sentence, by striking Such operation and maintenance payments
			 and inserting the following:
					
						(iii)Adjustment of
				paymentsThe operation and maintenance payments under this
				subparagraph
						;
				and
				(5)by adding after
			 paragraph (1) (as so designated) the following:
					
						(2)Community
				upgrades
							(A)In
				generalPublic or tribal water systems that are in existence on
				the date of enactment of this paragraph shall be transferred to the respective
				rural water supply system at the request of the applicable Indian tribe and the
				owner of the water system.
							(B)Operation and
				maintenanceThe operation and maintenance amounts authorized for
				the water systems described in subparagraph (A) shall be supplemented and used
				for the improvement, repair, and replacement of those systems, as determined by
				the Secretary pursuant to sections 3(i)(2)(B)(iii), 3A(h)(2)(B)(iii), and
				3B(h)(2)(B)(iii), after the date on which those systems are interconnected and
				transferred to the respective rural water supply system pursuant to sections
				3(a)(4), 3A(a)(4), and 3B(a)(4).
							(C)Initial
				improvements and repairsInitial improvement and repairs of the
				transferred systems described in subparagraph (A) shall be completed in
				accordance with the plans under sections 3(i), 3A(h) and
				3B(h).
							.
				8.Waste water
			 disposal systemsSection 12(c)
			 of the Mni Wiconi Project Act of 1988 (Public Law 100–516; 102 Stat. 2572; 108
			 Stat. 4546) is amended—
			(1)by striking
			 (1) The Secretary and inserting the following:
				
					(1)In
				generalThe
				Secretary
					;
			(2)by striking
			 (2) The feasibility and inserting the following:
				
					(2)Feasibility
				studiesThe feasibility
					;
				and
			(3)by adding at the
			 end the following:
				
					(3)Updates to
				feasibility studies
						(A)In
				generalBeginning for fiscal year 2012, the feasibility studies
				under this subsection shall be updated and completed by the Oglala Sioux Tribe,
				the Rosebud Sioux Tribe, and the Lower Brule Sioux Tribe, in consultation with
				the Secretary, the Administrator of the Environmental Protection Agency, the
				Chief of Engineers, the Director of the Indian Health Service, the
				Administrator of the Rural Housing Service, and the Administrator of the
				Economic Development Administration.
						(B)SubmissionFor
				each feasibility study updated under subparagraph (A), the Secretary shall, not
				later than 1 year after the date of enactment of this paragraph, submit to the
				Committee on Energy and Natural Resources of the Senate and the Committee on
				Natural Resources of the House of Representatives, a copy of the updated
				feasibility study, which shall address—
							(i)the rural,
				municipal, and industrial waste water disposal facilities and systems needs of
				the applicable reservation;
							(ii)any deficiency
				assessments of the existing waste water disposal facilities and systems;
							(iii)cost estimates
				for construction of new facilities and systems and rehabilitating existing
				systems; and
							(iv)cost estimates
				for the operation, maintenance, and replacement of the waste water disposal
				facilities and
				systems.
							.
			9.Mni Wiconi
			 Project emergency assistance planning act
			(a)AmendmentsThe
			 Mni Wiconi Project Act of 1988 (Public Law 100–516; 102 Stat. 2566) is amended
			 by adding at the end the following:
				
					IIMni Wiconi
				Project Emergency Assistance Planning Act
						201.Short
				titleThis title may be cited
				as the Mni Wiconi Project Emergency
				Assistance Planning Act of 2012.
						202.Findings;
				purpose
							(a)FindingsCongress
				finds that—
								(1)substantial
				amounts of Federal funds have been expended and will be expended on the
				planning, design, construction, operation, maintenance, and replacement of the
				Mni Wiconi Project Rural Water Systems for Indian tribes in fulfillment of
				tribal treaties and agreements and Federal law recognizing the trust
				responsibility and obligation of the United States to protect Indian
				tribes;
								(2)the Mni Wiconi
				Project Rural Water Systems have been constructed, or will be constructed,
				pursuant to this Act;
								(3)the Mni Wiconi
				Project Rural Water Systems, or portions of the Mni Wiconi Project Rural Water
				Systems, have been paid for by the Secretary out of amounts authorized and
				appropriated by Congress;
								(4)no plan exists
				for providing emergency funding to the Mni Wiconi Project Rural Water Systems
				in the event of a major breakdown of 1 or more of the Systems; and
								(5)the Secretaries
				shall develop a congressionally approved plan to meet the needs of the Mni
				Wiconi Project Rural Water Systems in emergency situations involving a major
				breakdown of a rural water system.
								(b)PurposeThe purpose of this title is to direct the
				Secretaries to develop a comprehensive plan to fund and rehabilitate each rural
				water system authorized and funded by Congress under this Act.
							203.DefinitionsIn this title:
							(1)Mni Wiconi
				Project Rural Water SystemsThe term Mni Wiconi Project
				Rural Water Systems means—
								(A)the Oglala Sioux
				Rural Water Supply System;
								(B)the Rosebud Sioux
				Rural Water Supply System;
								(C)the Lower Brule
				Sioux Rural Water Supply System; and
								(D)the West River
				and Lyman-Jones Rural Water Systems.
								(2)SecretariesThe
				term Secretaries means—
								(A)the Secretary of
				the Interior;
								(B)the Secretary of
				Defense; and
								(C)the Secretary of
				Homeland Security.
								204.Mni Wiconi
				Project Rural Water Systems Emergency Plan
							(a)In
				generalThe Secretaries shall develop and implement a 5-year plan
				to meet the needs of the Mni Wiconi Project Rural Water Systems in emergency
				situations that include—
								(1)an event that
				threatens the security of the Mni Wiconi Project Rural Water Systems;
								(2)a natural or
				manmade disaster; and
								(3)an act of
				terrorism.
								(b)ContentsNot
				later than January 1, 2014, the Secretaries, in consultation with the Indian
				tribes who own or have an interest in the Mni Wiconi Project Rural Water
				Systems, shall develop the plan described in subsection (a), which, at a
				minimum, shall include—
								(1)an assessment of
				the emergency management needs of each rural water system in the Mni Wiconi
				Project Rural Water Systems;
								(2)a description of
				the procedures for responding to emergency needs;
								(3)the
				classification of emergencies in the plan; and
								(4)a description of
				the manner in which the emergency fund established by section 205 will be
				assessed to pay for the costs of emergencies.
								(c)UpdatesThe
				Secretaries shall update the plan annually.
							205.Mni Wiconi
				Project Emergency Assistance Fund
							(a)Establishment
				of FundThere is established in the Treasury of the United States
				a fund to be known as the Mni Wiconi Emergency Assistance Fund
				(referred to in this section as the Fund), to be administered by
				the Secretary of the Interior, to be available without fiscal year limitation
				and subject to appropriation, to carry out this title.
							(b)Transfers to
				FundThe Fund shall consist of such amounts as are appropriated
				to the Fund.
							(c)ProhibitionAmounts
				in the Fund may not be made available for any purpose other than a purpose
				described in subsection (a).
							(d)Annual
				reports
								(1)In
				generalNot later than 60 days after the end of each fiscal year
				beginning with fiscal year 2013, the Secretary of the Interior shall submit to
				the Committee on Appropriations of the House of Representatives, the Committee
				on Appropriations of the Senate, and authorizing committees a report on the
				operation of the Fund during the fiscal year.
								(2)ContentsEach
				report shall include, for the fiscal year covered by the report, the
				following:
									(A)A statement of
				the amounts deposited into the Fund.
									(B)A description of
				the expenditures made from the Fund for the fiscal year, including the purpose
				of the expenditures.
									(C)Recommendations
				for additional authorities to fulfill the purpose of the Fund.
									(D)A statement of
				the balance remaining in the Fund at the end of the fiscal
				year.
									.
			(b)Separate
			 appropriations accountSection 1105(a) of title 31, United States
			 Code is amended—
				(1)by redesignating
			 the second paragraph (37) (relating to a list of plans and reports) as
			 paragraph (39); and
				(2)by adding at the
			 end the following:
					
						(40)a separate
				statement for the Mni Wiconi Emergency Assistance Fund established under
				section 205 of the Mni Wiconi Project
				Emergency Assistance Planning Act of 2012, which shall include
				the estimated amount of deposits into the Fund, obligations, and outlays from
				the
				Fund.
						.
				(c)Conforming
			 amendmentThe Mni Wiconi Project Act of 1988 (Public Law 100–516;
			 102 Stat. 2566) is amended by inserting before the first section the
			 following:
				
					IMni Wiconi
				Project
				Act
					.
			
